                  Case: 1:18-cv-08116 Document #: 5 Filed: 12/14/18 Page 1 of 2 PageID #:26

AO 440 (Rev. 05/00) Summons in a Civil Action




                                                                                                   D
                                                                                OURT




NOTRE DAME AFFORDABLE HOUSING
and CHARLENE M. MARSH
                                                            CASE NUMBER:           l:18-cv-08116
                                V.                          ASSIGNEDJUDGE:
                                                                                  Hon. Charles R. Norgle, Sr.
 CITY OF CHICAGO. JUDITH FRYLAND. COMMISSIONER.
 DEPARTMENT OF BUILDINGS. CITY OF CHICAGO. GRANT L          DESIGNATED
 ULLRICH. DEPUTY COMMISSIONER. DEPARTMENT OF BUIDINGS.
 CITY OF CHICAGO. DELTA DEMOLITION. INC., AND AS YET        MAGISTRATEJUDGE:      Hon. Young B. Kim
 UNKNOWN JOHN AND JANE DOE DEFENDANTS



                    TO:   (Name and address of Defendant)


                  DELTA DEMOLITION, INC.
                  C/O REGISTERED AGENT
                  JEFFREY M FINUCANE
                  6832 W NORTH AVE-STE IA
                  CHICAGO, IL 60707
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY                   (name and address)


                 James C. Vlahakis
                 Sulaiman Law Group, Ltd.
                 2500 S. Highland Avenue, Suite 200
                 Lombard, I!Jinois 60148


                                                                              21
an answer to the complaint which is herewith served upon you,        _________ days after service of this
smmnons upon you, exclusive of the day of service. If you fail to do so,judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




     TH
          °fK
                       ,B
                   (
     (By) DEPUTY CLERK ;]g
                                                                                   December 1 I, 2018

                                                                                   DATE
                 Case: 1:18-cv-08116 Document #: 5 Filed: 12/14/18 Page 2 of 2 PageID #:27

AO 440 (Rev. 06/12) Swrnnons in a Civil Action (Page 2)

 Civil Action No. 1: 18-cv-08116

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ([))

           This summons for (name of individual and title. ifany)        Notre Dame Affordable Housing     & Charlene Marsh v Delta Demolition
 was received by me on (date)                      12/11/2018

           0 I personally served the summons on the individual at (place) 6832 w. North Ave., Suite 1A, Chicago, IL 60707
                                                                                    on (date)                             ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
           on (date)                                , and mailed a copy to the individual's last known address; or

           � I served the summons on (name of individual)              Julie McClelland                                              , who is
                                                                        --------------------                                     -
            designated by law to accept service of process on behalf of (name of organization)
          Delta Demolition                                                          on (date)          12/13/2018         ; or

           0 I returned the summons unexecuted because
                                                                        -------------- - - - - --- ; or
           0 Other (specify):




           My fees are$                             for travel and $                    for services, for a total of$            0.00


           I declare under penalty of perjury that this information is true.


Date:           12/14/2018
                                                                                                Server's signature


                                                                                     Glenn David - Process Server
                                                                                                               ------ - -
                                                                                            Pri11 te d name and title

                                                                                        R.0.S. Consulting, Inc.
                                                                       23900 W. Industrial Dr. South, Suite 3, Plainfield, IL 60585
                                                                                              117-001339
                                                                                                Server's address

Additional information regarding attempted service, etc:
